  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EQUIVEST FINANCIAL, LLC,               )
                                       )
      Plaintiff,                       )
                                       )              CIVIL ACTION NO.
      v.                               )                2:18cv606-MHT
                                       )                     (WO)
JOHN JOSEPH BONICELLI,                 )
et al.,                                )
                                       )
      Defendants.                      )


                            OPINION AND ORDER

      Plaintiff filed this action in the Circuit Court of

Montgomery        County,      Alabama,          asserting         claims     for

ejectment      and    to    quiet   title        to    real    property,      and

naming     six    defendants,       including          the    United   States.

The   United      States     removed       the    action      to   this     court

pursuant     to      28    U.S.C.   §§ 1442(a)(1)             (providing      for

removal of actions against the United States for acts

taken in the collection of revenue) and 1444 (providing

for removal of foreclosure actions against the United

States).     The court has original jurisdiction over the

claims against the United States pursuant to 28 U.S.C.
§ 1346(f) (“The district courts shall have exclusive

original     jurisdiction        of       civil   actions          under    [28

U.S.C.] section 2409a to quiet title to an estate or

interest    in   real    property         in   which     an    interest     is

claimed     by   the    United     States.”);          and    supplemental

jurisdiction over the remaining claims pursuant to 28

U.S.C. § 1367(a) (“[I]n any civil action of which the

district     courts      have      original          jurisdiction,          the

district    courts     shall     have      supplemental       jurisdiction

over all other claims that are so related to claims in

the action within such original jurisdiction that they

form part of the same case or controversy under Article

III of the United States Constitution.”).                           Plaintiff

and the United States have now reached a settlement,

and   all   claims     against    the       United     States      have    been

dismissed.       Thus, the court has dismissed all claims

over which it had original jurisdiction.

      “[D]istrict       courts        may      decline        to     exercise

supplemental jurisdiction ... if ... the district court


                                      2
has dismissed all claims over which it has original

jurisdiction.”            28 U.S.C. § 1367(c)(3).               In deciding

whether to remand a case to state court under this

provision,         “the    judge       should     ‘take      into      account

concerns      of    comity,       judicial      economy,       convenience,

fairness,     and     the    like.’”          Lewis     v.     City    of    St.

Petersburg,        260     F.3d    1260,      1267     (11th    Cir.    2001)

(citations omitted).

       Having considered these factors, the court finds

that none weighs against, and several factors counsel

in favor of, remand.              Because the state court is far

more    familiar     than    this      court    with    the     handling      of

claims of ejectment and for a bill to quiet title,

judicial economy and convenience counsel in favor of

remand.     In addition, as the plaintiff originally chose

a state forum for this action, and no other party seeks

a   federal    forum,       it    is   fair     that   the     case    now    be

remanded.

                                       ***


                                        3
       Accordingly, it is the ORDER, JUDGMENT, and DECREE

of the court that, pursuant to 28 U.S.C. § 1367(c)(3),

this    cause   is    remanded     to    the   Circuit    Court     of

Montgomery County, Alabama.

       The   clerk   of   the    court    is   DIRECTED    to     take

appropriate steps to effect the remand.

       This case is closed in this court.

       DONE, this the 18th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
